Citation Nr: 9903224	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-47 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of low back injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable disability rating for 
residuals of injury, right great toe.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from June 1985 to 
February 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery Alabama, which, in 
pertinent part, granted service connection for residuals of a 
low back injury, with assignment of a 10 percent disability 
rating, and granted service connection for residuals of an 
injury to the right great toe, with assignment of a zero 
percent (noncompensable) disability rating.  Additional due 
process and evidentiary development are warranted prior to 
further disposition of these claims.

Due process

Subsequent to the statement of the case of October 1994, the 
RO received additional evidence, consisting of VA treatment 
records, a statement from Dr. Brian Kick, and records 
regarding a determination by the Social Security 
Administration that the veteran is disabled.  If the 
statement of the case was prepared before the receipt of 
additional evidence, a supplemental statement of the case 
will be furnished to the appellant, and his representative, 
if any, as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a) (1998).  In this case, 
none of this evidence was duplicative of evidence already 
associated with the claims file, and it was certainly 
relevant to the issues of entitlement to increased ratings as 
they showed treatment for the veteran's service-connected 
back and right great toe disabilities.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the case is returned to 
the RO for consideration and the issuance of a supplemental 
statement of the case.

Evidentiary development

First, the claims file shows that the veteran is receiving 
Social Security disability benefits.  It is not known for 
which disabilities he was granted such benefits, but the 
report of an examination conducted in July 1996 in connection 
with his Social Security claim reflected his contention that 
he could not work, in part, because of pain in his back and 
feet.  The RO should request copies of all medical and 
adjudicative records developed by the Social Security 
Administration in connection with any claim for Social 
Security benefits and any administrative or adjudicative 
action with respect thereto for this veteran and to include 
in the letter requesting such information a citation to 
appropriate legal authority.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight). 

Second, it is necessary to provide the veteran an additional 
VA examination.  Upon VA examination in 1995, the ranges of 
motion for the veteran's back were not indicated; it was 
merely noted that he had impaired flexion and extension.  It 
was also noted that the veteran had pain and stiffness of the 
back, and he has submitted several statements complaining of 
severe pain in his back and right foot/great toe.  An 
examination is needed, first, to address these complaints.  
An examination is also needed since the report of the VA 
examination conducted in 1995 is inadequate to evaluate these 
disabilities fully.  These conditions are rated, in part, on 
symptoms such as limited and/or painful motion.  The VA 
examination must address whether the veteran has any 
limitation of motion of the lumbar spine or right foot/great 
toe, any pain on motion of either these joints, or whether he 
has any additional functional loss due to pain on use or 
during flare-ups.  See 38 C.F.R. §§  4.40 and 4.59 (1998); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  This 
information is necessary to evaluate these conditions 
properly.

It is also necessary to obtain a medical opinion as to the 
nature of the veteran's service-connected back disorder.  He 
was discharged from service due to mechanical low back pain 
as a result of an injury incurred while playing basketball in 
1993.  In 1996, it was determined that the veteran had disc 
herniation at L4-5 and disc protrusion at L5-S1.  He has 
requested an increased disability rating based, in part, on 
these findings.  It is not clear, however, whether the 
veteran's current disc disease is part of his service-
connected disorder, and, if not, which portion of his current 
symptomatology is associated with the service-connected 
residuals of the low back injury as opposed to disc disease.  
The Board does not have sufficiently clear medical evidence 
on which to base a decision.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).

Accordingly, while the Board regrets the delay, the case is 
REMANDED for the following:

1.  Request that the veteran provide a 
list of the names and addresses of any 
medical providers who have treated him 
for his low back or right great toe 
conditions since his separation from 
service in 1994.  After securing any 
necessary releases, request from the 
sources listed by the veteran all records 
of any treatment.  All records obtained 
should be associated with the claims 
file.  If any private treatment records 
are not obtained, tell the veteran so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  The letter 
requesting such records should include a 
citation to appropriate legislative 
authority requiring that other Federal 
agencies provide such information as the 
Secretary may request for the purposes of 
determining eligibility for or amount of 
benefits.  See 38 U.S.C.A. § 5106 (West 
1991).  Associate all correspondence and 
any records received with the claims 
file.

3.  After completion of the above 
evidentiary development, schedule the 
veteran for a VA examination to evaluate 
his service-connected low back and right 
foot/great toe disorders.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file and a copy of this remand in 
connection with the examination.  The 
examiner is asked to indicate in the 
examination report that he or she has 
reviewed the claims file.  The medical 
rationale for all opinions expressed must 
be provided in the examination report.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's low back and 
right foot/great toe disorders.  The 
examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  It is 
requested that the examiner indicate what 
is normal range of motion for the lumbar 
spine.  Any limitation of motion or 
functional limitation of the low back or 
right foot/great toe that is attributable 
to the service-connected condition(s) 
should be identified.  All functional 
limitations are to be identified, 
including whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement of the back 
and/or right foot/great toe.  The 
examiner should discuss whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back or right foot is used repeatedly.  

If there is no limitation of motion or 
function, or no objective indications of 
pain, such facts must be noted in the 
report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner should 
discuss the effect the veteran's service-
connected low back and right foot/great 
toe disabilities have upon his daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Prior to rendering the following opinion, 
the examiner should review the veteran's 
service medical records regarding his low 
back injury and inservice treatment, as 
well as his post-service treatment 
records, with particular attention to 
medical evidence regarding current disc 
herniation/protrusion in the lumbar 
spine.  The examiner is asked to render a 
medical opinion as to whether the 
veteran's current lumbar spine disc 
herniation/protrusion is part of his 
service-connected residuals of low back 
injury or is as likely as not related to 
a disease or injury incurred during 
service.  If the examiner determines that 
the veteran's lumbar spine disc problems 
are not related to the service-connected 
disability, the examiner should discuss 
which of the veteran's symptomatology 
and/or functional loss is attributable to 
his service-connected residuals of low 
back injury as opposed to the lumbar 
spine disc herniation/protrusion.  If it 
is impossible to distinguish the 
symptomatology and/or functional loss due 
to any nonservice-connected condition, 
the examiner should so indicate.  The 
medical rationale for all opinions 
expressed must be provided.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

5.  Thereafter, readjudicate the 
veteran's claims for increased ratings, 
with consideration of any additional 
evidence developed upon remand.  Pursuant 
to the opinion of the VA examiner, 
consider whether the veteran's service-
connected low back disorder might be more 
appropriately evaluated under another 
diagnostic code.  If any benefit sought 
on appeal remains denied, provide the 
veteran an adequate supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the statement of the case 
of 1994.  Allow an appropriate period of 
time for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995). 

The purpose of this REMAND is to fulfill due process 
considerations and obtain additional medical information.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


